Exhibit 10.1

EXECUTION VERSION

 

 

 

LOGO [g631346g1030030235006.jpg]

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

October 25, 2018

among

NATIONAL FUEL GAS COMPANY

The Lenders Party Hereto

And

JPMORGAN CHASE BANK, N.A.,

As Administrative Agent

BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

As Syndication Agents

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

CITIZENS BANK, N.A.,

KEYBANK NATIONAL ASSOCIATION, and

U.S. BANK NATIONAL ASSOCIATION,

As Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.,

As Advisor, Co-Bookrunner and Co-Lead Arranger

HSBC BANK USA, NATIONAL ASSOCIATION,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

WELLS FARGO SECURITIES, LLC

As Co-Bookrunners and Co-Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I Definitions

     1  

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Classification of Loans and Borrowings      20  

SECTION 1.03.

  Terms Generally      20  

SECTION 1.04.

  Accounting Terms; GAAP      20  

SECTION 1.05.

  Interest Rates      21  

ARTICLE II The Credits

     21  

SECTION 2.01.

  Commitments      21  

SECTION 2.02.

  Loans and Borrowings      21  

SECTION 2.03.

  Requests for Borrowings      22  

SECTION 2.04.

  Swingline Loans      23  

SECTION 2.05.

  Letters of Credit      25  

SECTION 2.06.

  Funding of Borrowings      30  

SECTION 2.07.

  Interest Elections      31  

SECTION 2.08.

  Termination and Reduction of Commitments      32  

SECTION 2.09.

  Increase in Commitments      32  

SECTION 2.10.

  Repayment of Loans; Evidence of Debt      34  

SECTION 2.11.

  Prepayment of Loans      35  

SECTION 2.12.

  Fees      36  

SECTION 2.13.

  Interest      37  

SECTION 2.14.

  Alternate Rate of Interest      38  

SECTION 2.15.

  Increased Costs      39  

SECTION 2.16.

  Break Funding Payments      40  

SECTION 2.17.

  Taxes      41  

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      44  

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      46  

SECTION 2.20.

  Defaulting Lenders      47  

ARTICLE III Representations and Warranties

     50  

SECTION 3.01.

  Corporate Existence      50  

SECTION 3.02.

  Financial Condition      50  

SECTION 3.03.

  Litigation      51  

SECTION 3.04.

  No Breach      51  

SECTION 3.05.

  Action      51  

SECTION 3.06.

  Approvals      52  

SECTION 3.07.

  Use of Credit      52  

SECTION 3.08.

  ERISA      52  

SECTION 3.09.

  Taxes      52  

SECTION 3.10.

  Investment Company Act      52  

SECTION 3.11.

  Environmental Matters      52  

SECTION 3.12.

  [Reserved]      53  

SECTION 3.13.

  True and Complete Disclosure      53  

SECTION 3.14.

  Anti-Corruption Laws and Sanctions      53  

SECTION 3.15.

  EEA Financial Institutions      54  

 

i



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page  

SECTION 3.16.

  Plan Assets; Prohibited Transactions      54  

ARTICLE IV Conditions

     54  

SECTION 4.01.

  Effective Date      54  

SECTION 4.02.

  Each Credit Event      56  

ARTICLE V Covenants of the Borrower

     56  

SECTION 5.01.

  Financial Statements, Etc.      57  

SECTION 5.02.

  Existence, Etc.      59  

SECTION 5.03.

  Insurance      59  

SECTION 5.04.

  Prohibition of Fundamental Changes      59  

SECTION 5.05.

  Limitation on Liens      60  

SECTION 5.06.

  Use of Proceeds and Letters of Credit      61  

SECTION 5.07.

  Financial Condition      62  

SECTION 5.08.

  Compliance with Laws      62  

ARTICLE VI Events of Default

     62  

SECTION 6.01.

  Events of Default      62  

SECTION 6.02.

  Application of Payments      64  

ARTICLE VII The Administrative Agent

     65  

SECTION 7.01.

  Authorization and Action      65  

SECTION 7.02.

  Administrative Agent’s Reliance, Indemnification, Etc.      68  

SECTION 7.03.

  Posting of Communications      69  

SECTION 7.04.

  The Administrative Agent Individually      71  

SECTION 7.05.

  Successor Administrative Agent      71  

SECTION 7.06.

  Acknowledgments of Lenders and Issuing Banks      72  

SECTION 7.07.

  Certain ERISA Matters      72  

ARTICLE VIII Miscellaneous

     74  

SECTION 8.01.

  Notices      74  

SECTION 8.02.

  Waivers; Amendments      76  

SECTION 8.03.

  Expenses; Indemnity; Damage Waiver      77  

SECTION 8.04.

  Successors and Assigns      79  

SECTION 8.05.

  Survival      83  

SECTION 8.06.

  Counterparts: Integration; Effectiveness      84  

SECTION 8.07.

  Severability      84  

SECTION 8.08.

  Right of Setoff      84  

SECTION 8.09.

  Governing Law; Jurisdiction; Consent to Service of Process      85  

SECTION 8.10.

  WAIVER OF JURY TRIAL      86  

SECTION 8.11.

  Headings      86  

SECTION 8.12.

  Confidentiality      86  

SECTION 8.13.

  Interest Rate Limitation      88  

SECTION 8.14.

  USA PATRIOT Act      88  

SECTION 8.15.

  No Fiduciary Duty      88  

 

ii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page  

SECTION 8.16.

  Acknowledgement and Consent to Bail-In or EEA Financial Institutions      89  

SECTION 8.17.

  Amendment and Restatement      89  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 2.01B – Letter of Credit Commitments

Schedule 4.01 – Repaid Indebtedness

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Assumption Agreement

Exhibit C-1 – Form of U.S. Tax Certificate

Exhibit C-2 – Form of U.S. Tax Certificate

Exhibit C-3 – Form of U.S. Tax Certificate

Exhibit C-4 – Form of U.S. Tax Certificate

Exhibit D – Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (as from time to time amended,
supplemented or otherwise modified, this “Agreement”), dated as of October 25,
2018, is by and among NATIONAL FUEL GAS COMPANY, a New Jersey corporation (the
“Borrower”), the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, and together with its
branches and affiliates, the “Administrative Agent”).

WHEREAS, the Borrower, the Administrative Agent, and the lenders party thereto
from time to time are parties to the Existing Credit Agreement, as herein
defined. Pursuant to the Existing Credit Agreement, the lenders party thereto
made a multi-year facility commitment in the aggregate amount of $750,000,000
and a 364-day facility in the aggregate amount of $500,000,000, respectively.

WHEREAS, the Borrower, the Administrative Agent, and the Lenders party hereto
have agreed to enter into this Agreement in order to amend and restate the
Existing Credit Agreement in its entirety to, among other things, extend the
maturity of the multi-year facility, and modify certain other provisions set
forth in the Existing Credit Agreement, all on the terms and conditions set
forth in this Agreement.

In consideration of the terms and conditions contained in this Agreement, and of
any loans or extensions of credit or other financial accommodations at any time
made to or for the benefit of Borrower by Lenders, the parties hereto hereby
agree that the Existing Credit Agreement is hereby amended and restated as
follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” has the meaning assigned to such term in Section 2.20.

 

- 1 -



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Indemnitee” has the meaning assigned to such term in Section 8.03(c).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

“Applicable Margin” means a percentage determined in accordance with the
following pricing grid:

 

Ratings of Index Debt

(S&P/Moody’s/Fitch)

   Facility Fee
(basis points)      Adjusted LIBO Rate
Applicable Margin
(basis points)      ABR
Applicable Margin
(basis points)  

A / A2 / A

     7.5        80.0        0  

A- / A3 / A-

     10.0        90.0        0  

BBB+ / Baa1 / BBB +

     12.5        100.0        0  

BBB / Baa2 / BBB

     15.0        110.0        10.0  

BBB- / Baa3 / BBB-

     17.5        132.5        32.5  

 

- 2 -



--------------------------------------------------------------------------------

<BBB- / Baa3 / BBB-

     22.5        152.5        52.5     

 

 

    

 

 

    

 

 

 

In the event of split ratings, (i) if all three Rating Agencies issue a rating
and if the ratings from two Rating Agencies are at the same level and the rating
from the third Rating Agency is at a lower level, the higher rating shall apply;
(ii) if the ratings from two Rating Agencies are at the same level and the
rating from the third Rating Agency is at a higher level, the lower rating shall
apply; (iii) if all three ratings from the Rating Agencies are at different
levels, the rating next below the highest of the three shall apply; (iv) if only
two Rating Agencies issue a rating, the higher of such ratings shall apply,
provided that if the higher rating is two or more levels above the lower rating
then the rating which is one level above the lower of the two ratings shall
apply; and (v) if only one Rating Agency issues a rating, such rating shall
apply. If the ratings established or deemed to have been established by any
Rating Agency shall be changed (other than as a result of a change in the rating
system of such Rating Agency), such change shall be effective as of the date on
which it is first announced by the applicable Rating Agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent. Each change in the Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.

“Applicable Parties” has the meaning assigned to such term in Section 7.03(c).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Approved Electronic Platform” has the meaning assigned to such term in
Section 7.03(a).

“Approved Fund” has the meaning assigned to such term in Section 8.04.

“Arranger” means each of JPMorgan Chase Bank, N.A., HSBC Bank USA, National
Association, Merrill Lynch, Pierce, Fenner & Smith Incorporated, and Wells Fargo
Securities, LLC, each in its capacity as a bookrunner and lead arranger
hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

“Assuming Lenders” has the meaning assigned to such term in Section 2.09.

 

- 3 -



--------------------------------------------------------------------------------

“Assumption Agreement” has the meaning assigned to such term in Section 2.09.

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.05(c).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Federal Bankruptcy Code of 1978, as amended from
time to time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment
or has had any order for relief in such proceeding entered in respect thereof,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

- 4 -



--------------------------------------------------------------------------------

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means, to pledge and deposit with (in a collateral account
established and maintained on the books of the Administrative Agent, for the
benefit of the Lenders and the Issuing Banks, which account shall be a deposit
account or, if the Administrative Agent and the Issuing Banks shall agree in
their sole discretion, a “securities account” (as defined in Section 8-501 of
the Uniform Commercial Code as in effect from time to time in the State of New
York)) or deliver to the Administrative Agent, for the benefit of the Issuing
Banks and Lenders, as collateral for LC Exposure or obligations of Lenders to
fund participations in respect of LC Exposure, cash or deposit account balances
or, if the Administrative Agent and each Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and each applicable
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of: (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder, or issued in
connection therewith or in implementation thereof and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking

 

- 5 -



--------------------------------------------------------------------------------

Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 8.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Multi-Year Facility Loans or
Swingline Loans.

“CLO” has the meaning assigned to such term in Section 8.04.

“Co-Documentation Agent” means each of Canadian Imperial Bank of Commerce, New
York Branch, Citizens Bank, N.A., KeyBank National Association and U.S. Bank
National Association, in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, such Lender’s Multi-Year
Facility Commitment.

“Commitment Increase” has the meaning assigned to such term in Section 2.09.

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.09.

“Communications” has the meaning assigned to such term in Section 7.03(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capitalization” means, at any date, the sum of Consolidated Net
Worth and Consolidated Indebtedness; provided that, solely for the purpose of
the calculations under Section 5.07, Consolidated Capitalization shall mean, at
any date, the sum, without duplication, of (x) Consolidated Net Worth,
(y) Consolidated Indebtedness, and (z) 50% of the aggregate after-tax amount of
non-cash charges directly arising from any ceiling test impairment calculated on
a consolidated basis for the Borrower and its Subsidiaries for the period
commencing on July 1, 2018 through and including such date of determination;
provided that the amount determined pursuant to this clause (z) shall not exceed
$250,000,000.

“Consolidated Indebtedness” means, at any date, all Indebtedness of the Borrower
and its Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ equity at such time.

 

- 6 -



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and, to the extent such notice would not
violate any applicable automatic stay with respect to the Borrower, the
Borrower, in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a Bankruptcy Event or (ii) become the subject of a
Bail-In Action.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

- 7 -



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30- day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

- 8 -



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) in the case of a Non-U.S.
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any U.S. Federal withholding Taxes resulting from any law in
effect on such date such Non-U.S. Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Non-U.S. Lender’s
failure to comply with Section 2.17(f), except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to Section 2.17(a) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement dated as of September 9, 2016, among Borrower, JPMorgan Chase Bank,
National Association, the Lenders party thereto, and the lenders party thereto
from time to time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such

 

- 9 -



--------------------------------------------------------------------------------

manner as the NYFRB shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the NYFRB as the effective
federal funds rate, provided that if the Federal Funds Effective Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

“Financial Officer” means the principal financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

“Fitch” means Fitch, Inc.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approval” means any authorization, consent, approval, license,
ruling, permit, tariff, rate, certification, exemption, filing, variance, order,
judgment, decree, publication, notice to, declaration of or registration by or
with any Governmental Authority.

“Governmental Authority” means the government of the United States of America or
of any other nation, or any political subdivision of any of them, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all pollutants, contaminants, explosive or
radioactive substances or wastes, hazardous or toxic substances or wastes,
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

- 10 -



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increasing Lender(s)” has the meaning assigned to such term in Section 2.09.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Ineligible Institution” has the meaning assigned to it in Section 8.04(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Multi-Year Facility Maturity Date, (b) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Multi-Year Facility Maturity Date,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be paid and the Multi-Year Facility Maturity Date.

 

- 11 -



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (c) no
Interest Period with respect to any portion of any Multi-Year Facility Loan
shall extend beyond the Multi-Year Facility Maturity Date. For purposes hereof,
the date of a Borrowing initially shall be the date on which such Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., HSBC Bank
USA, National Association, and Wells Fargo Bank, National Association, each in
its capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.05(i) and each Lender that shall become
an Issuing Bank hereunder pursuant to Section 2.05(i), in its capacity as such,
and its successors in such capacity as provided in Section 2.05(i). Any Issuing
Bank may, with the consent of the Borrower (such consent not to be unreasonably
withheld), arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. As to
a particular Letter of Credit, “Issuing Bank” or “relevant Issuing Bank” shall
mean the Issuing Bank which issued such Letter of Credit.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

- 12 -



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
otherwise, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing
Banks.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreement” has the meaning assigned to such term in
Section 2.05(b).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Borrower, and notified to the
Administrative Agent.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate. It is understood and agreed that all of the terms and
conditions of this definition of “LIBO Rate” shall be subject to Section 2.14.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means the Agreement and the documents delivered pursuant
hereto.

 

- 13 -



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, results of operations or financial condition of the Borrower
and its Subsidiaries taken as a whole, (b) the validity or enforceability of
this Agreement, or the ability of the Borrower to perform any of its Obligations
or (c) the rights of, or remedies or benefits available to, the Administrative
Agent and the Lenders under this Agreement.

“Material Subsidiary” means, at any time, a Subsidiary of the Borrower whose
assets exceed 10% of the consolidated assets of the Borrower and its
Subsidiaries, other than any Subsidiary that is not a U.S. Person.

“Maximum Rate” has the meaning assigned to such term in Section 8.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Multi-Year Facility Availability Period” means the period from and including
the Effective Date to but excluding the Multi-Year Facility Maturity Date.

“Multi-Year Facility Commitment” means, with respect to each Lender, the
commitment of such Lender to make Multi-Year Facility Loans, and the commitment
of such Lender to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Multi-Year Facility Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.09 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 8.04. The initial amount of each Lender’s Multi-Year
Facility Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation or record (as such term is defined in
Section 9-102(a)(70) of the New York Uniform Commercial Code) as provided in
Section 8.04(b)(ii)(C), pursuant to which such Lender shall have assumed its
Multi-Year Facility Commitment, as applicable. The initial aggregate amount of
the Lenders’ Multi-Year Facility Commitments is $750,000,000.

“Multi-Year Facility Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Multi-Year Facility
Loans and its LC Exposure and Swingline Exposure at such time.

“Multi-Year Facility Loan” means a Loan made pursuant to Section 2.01.

“Multi-Year Facility Maturity Date” means October 25, 2023.

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.05(c).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

- 14 -



--------------------------------------------------------------------------------

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document, or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, in each case, under any
Loan Document, and including interest and fees that accrue under the Loan
Documents after the commencement by or against the Borrower of any proceeding
under any debtor relief laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed or
allowable claims in such proceeding. Without limiting the foregoing, the
Obligations include the obligation to pay principal, interest, Letter of Credit
commissions, charges, expenses, fees, indemnities and other amounts payable by
the Borrower under any Loan Document.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement, or sold or assigned an interest in this Agreement).

“Other Obligations” has the meaning set forth in Section 5.05.

“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

- 15 -



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 8.04(c).

“Participant Register” has the meaning set forth in Section 8.04(c).

“Patriot Act” has the meaning set forth in Section 8.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Receivables Financing” shall mean a transaction or series of
transactions pursuant to which a Securitization Subsidiary purchases Receivables
Assets or interests therein from the Borrower or any Subsidiary of the Borrower
and finances such Receivables Assets or interests therein through the issuance
of Indebtedness or equity interests or through the sale of such Receivables
Assets or interests therein; provided that (a) the Board of Directors of the
Borrower shall have approved such transaction, (b) no portion of the
Indebtedness of a Securitization Subsidiary is guaranteed by or is recourse to
the Borrower or any Subsidiary (other than recourse for customary
representations, warranties, covenants and indemnities, none of which shall
relate to the collectibility of such Receivables Assets), and (c) neither the
Borrower nor any other Subsidiary has any obligation to maintain or preserve
such Securitization Subsidiary’s financial condition.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Rating Agency” means, each of Moody’s, S&P and Fitch.

 

- 16 -



--------------------------------------------------------------------------------

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

“Register” has the meaning set forth in Section 8.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Multi-Year Facility
Exposures and unused Commitments representing, in the aggregate, more than 50%
of the sum of the total Multi-Year Facility Exposures and unused Commitments at
such time; provided that, for purposes of declaring the Loans to be due and
payable pursuant to Section 6.01, and for all purposes after the Loans become
due and payable pursuant to Section 6.01 or the Commitments expire or terminate,
then, in the event a Lender has not funded its participations in Swingline Loans
within one Business Day of such Lender’s receipt of notice from the
Administrative Agent pursuant to Section 2.04(c) (such amount, the “Swingline
Unfunded Amount”), (i) the unfunded Commitment of each such Lender shall be
deemed to be reduced by such Swingline Unfunded Amount and (ii) the unfunded
Commitment of the Swingline Lender shall be deemed to be increased by such
Swingline Unfunded Amount; provided further that for the purpose of determining
the Required Lenders needed for any waiver, amendment, modification or consent,
and without limiting Section 8.04, any Lender that is the Borrower, or any
Affiliate of the Borrower shall be disregarded.

“Responsible Officer” means the president, Financial Officer or other executive
officer of the Borrower.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions at such time (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country,
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b), or (d) any Person otherwise the subject of any
Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

- 17 -



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Securitization Subsidiary” shall mean a Subsidiary that is established for the
limited purpose of acquiring and financing Receivables Assets and interests
therein of the Borrower or any Subsidiary and engaging in activities ancillary
thereto.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time

 

- 18 -



--------------------------------------------------------------------------------

shall be the sum of (a) its Applicable Percentage of the total Swingline
Exposure at such time other than with respect to any Swingline Loans made by
such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agent” means each of Bank of America, N.A., HSBC Bank USA, National
Association and Wells Fargo Bank, National Association in its capacity as
syndication agent for the credit facility evidenced by this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any goods and
services, use or sales taxes, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning set forth in Section 2.17(f).

“Wholly-Owned Subsidiary” means, for any Person, any Subsidiary of such Person
of which all of the equity securities or other ownership interests (other than
in the case of a corporation, directors’ qualifying shares) are directly or
indirectly owned or Controlled by such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means, the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

- 19 -



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a Multi-Year
Facility Loan or a Swingline Loan) or by Type (e.g., a Eurodollar Loan or ABR
Loan). Borrowings also may be classified and referred to by Class (e.g., a
Multi-Year Facility Borrowing or a Swingline Borrowing) or by Type (e.g., a
Eurodollar Borrowing or ABR Borrowing).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made without giving effect to (i) any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair

 

- 20 -



--------------------------------------------------------------------------------

value”, as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.

SECTION 1.05. Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Multi-Year Facility Loans to the Borrower in dollars
from time to time during the Multi-Year Facility Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Multi-Year
Facility Exposure exceeding such Lender’s Multi-Year Facility Commitment or
(ii) the total Multi-Year Facility Exposures exceeding the total Multi-Year
Facility Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Multi-Year Facility Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Multi-Year Facility Loan shall be made as part of a Borrowing
consisting of Multi-Year Facility Loans made by the Lenders ratably in
accordance with their respective Multi-Year Facility Commitments. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing, other than a Swingline Loan, shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $10,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Multi-Year Facility Commitments or that is required to

 

- 21 -



--------------------------------------------------------------------------------

finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of six Multi-Year Facility Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
Multi-Year Facility Loans if the Interest Period requested with respect thereto
would end after the Multi-Year Facility Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, other than a
Swingline Loan, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the date of the proposed Borrowing; provided that
any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated in Section 2.05(e) may be given not later than
10:00 a.m. New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall be signed by a Responsible
Officer of the Borrower. Each such Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06; and

(vi) whether such Loan shall be due on the 364th date after such Loan is made.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. If no election as
to the maturity of a Multi-Year Facility Loan is specified, then such Loan shall
be due on the Multi-Year Facility Maturity Date. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

- 22 -



--------------------------------------------------------------------------------

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may, but shall have no obligation to, make Swingline Loans in dollars to the
Borrower from time to time during the Multi-Year Facility Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000, (ii) the sum of the total Multi-Year Facility Exposures exceeding
the total Commitments or (iii) the Swingline Lender’s Multi-Year Facility
Exposure exceeding its Multi-Year Facility Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall submit a written notice to
the Administrative Agent by telecopy or electronic mail not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be in a form, if any, approved in advance by the Administrative
Agent, shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender or such other account specified by the Borrower to the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the relevant Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loans. Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 noon, New York City time on a Business Day, no later
than 5:00 p.m. New York City time on such Business Day and, if received after
12:00 noon, New York City time on a Business Day, no later than 10:00 a.m. New
York City time on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the

 

- 23 -



--------------------------------------------------------------------------------

amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any liability for the repayment of such Swingline Loan.

(d) The Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.13(a). From
and after the effective date of any such replacement, (x) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (y) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of the Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.

(e) Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, the Swingline Lender shall be replaced in accordance
with Section 2.05(d) above.

 

- 24 -



--------------------------------------------------------------------------------

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit in dollars as the applicant
thereof for the support of its or its Subsidiaries’ obligations, in a form
reasonably acceptable to the Administrative Agent and the relevant Issuing Bank,
at any time and from time to time during the Multi-Year Facility Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Letter of Credit Agreement,
the terms and conditions of this Agreement shall control. Notwithstanding
anything herein to the contrary, no Issuing Bank shall have any obligation
hereunder to issue, and no Issuing Bank shall issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions, (ii) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement or (iii) in any manner that would result in a violation of one or more
policies of such Issuing Bank applicable to letters of credit generally.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Bank) to such Issuing Bank and the
Administrative Agent (no less than three Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. In addition, as a condition to any
such Letter of Credit issuance, the Borrower shall have entered into a
continuing agreement (or other letter of credit agreement) for the issuance of
letters of credit and/or shall submit a letter of credit application, in each
case, as required by the relevant Issuing Bank and using such Issuing Bank’s
standard form (each, a “Letter of Credit Agreement”). If requested by the
relevant Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $50,000,000, (ii) the sum of the total Multi-Year
Facility Exposures shall not exceed the total Commitments, (iii) no Lender’s
Multi-Year Facility Exposure shall exceed its Commitment and (iv) (x) the
aggregate undrawn amount of all outstanding Letters of Credit issued by the
relevant Issuing Bank at such time plus (y) the aggregate amount of all LC
Disbursements made by such Issuing Bank that have not yet been reimbursed by or
on behalf of the Borrower at such time shall not exceed such Issuing Bank’s
Letter of Credit Commitment.

(c) Expiration Date.

 

- 25 -



--------------------------------------------------------------------------------

(i) Subject to Section 2.05(c)(ii) below, each Letter of Credit shall expire (or
be subject to termination by notice from the relevant Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Multi-Year Facility Maturity Date.

(ii) If the Borrower so requests in any applicable letter of credit application,
an Issuing Bank may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit
such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant Issuing Bank, the Borrower shall not be required to make a specific
request to such Issuing Bank for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the relevant Issuing Bank to permit the extension of such
Letter of Credit at any time to an expiry date not later than the date that is
five (5) Business Days prior to the Multi-Year Facility Maturity Date; provided,
however, that such Issuing Bank shall not permit any such extension if (A) such
Issuing Bank has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such Issuing Bank not to permit such extension.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the relevant Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the relevant Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

- 26 -



--------------------------------------------------------------------------------

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount in dollars equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with an ABR Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the relevant Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the relevant Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply strictly with the terms of such Letter of
Credit (so long as the documents presented appear on their face to be in
substantial compliance with the terms of the Letter of Credit), or (iv) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by

 

- 27 -



--------------------------------------------------------------------------------

reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant Issuing Bank; provided that the foregoing shall not
be construed to excuse such Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the relevant Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
relevant Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The relevant Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable, at the rate per
annum then applicable to ABR Loans and such interest shall be due and payable on
the date when such reimbursement is payable; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement and Resignation of an Issuing Bank; Addition of Issuing Banks.

 

- 28 -



--------------------------------------------------------------------------------

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced by another
Issuing Bank at any time by written agreement between the Borrower and the
successor Issuing Bank, with contemporaneous notice to the Administrative Agent
and the replaced Issuing Bank. The Administrative Agent shall notify the Lenders
of any such replacement of an Issuing Bank. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(ii) Addition of Issuing Banks. An Issuing Bank may be added at any time by
written agreement between the Borrower and the Issuing Bank to be added,
provided at least three Business Days’ notice thereof is given to the
Administrative Agent. The Administrative Agent shall notify the Lenders of any
such addition. From and after the effective date of any such addition, the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter.

(iii) Resignation of Issuing Banks. Subject to the appointment and acceptance of
a successor Issuing Bank, any Issuing Bank may resign as an Issuing Bank at any
time upon thirty days’ prior written notice to the Administrative Agent, the
Borrower and the Lenders, in which case, such Issuing Bank shall be replaced in
accordance with Section 2.06(i)(i) above.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of Cash Collateral, the Borrower
shall Cash Collateralize the full amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such Cash Collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (f) or (g) of Section 6.01. Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, such deposits shall not bear
interest. The Administrative Agent shall invest the Cash Collateral from time to
time held by it in such overnight U.S. treasury or similar short-term
instruments as are selected by the Borrower, approved by the Administrative
Agent and made at the Borrower’s risk and

 

- 29 -



--------------------------------------------------------------------------------

expense, and shall maintain records adequate to determine the interest from time
to time earned thereon. The Administrative Agent shall have no responsibility
for any loss on any investments made by it with respect to Cash Collateral.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Banks, on a pro rata basis, for LC Disbursements for which
they have not been reimbursed and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other Obligations. If the
Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time (or, with respect to an ABR Borrowing requested not later than
11:00 a.m. New York City time on the date of the proposed Borrowing, by 1:00
p.m., New York City time), to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. Except in
respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City or Chicago and designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

- 30 -



--------------------------------------------------------------------------------

SECTION 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and shall be
signed by a Responsible Officer of the Borrower. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit the Borrower to
elect an Interest Period for Eurodollar Loans that does not comply with
Section 2.02(d).

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

- 31 -



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Multi-Year Facility Commitments shall
terminate on the Multi-Year Facility Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Multi-Year Facility Commitments; provided that (i) each such reduction shall be
in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Multi-Year
Facility Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.11, the aggregate Multi-Year Facility
Exposures would exceed the total Multi-Year Facility Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Multi-Year Facility Commitments shall be made ratably
among the Lenders in accordance with their respective Multi-Year Facility
Commitments.

SECTION 2.09. Increase in Commitments.

(a) Following the Effective Date, the Borrower may at any time and from time to
time increase the Multi-Year Facility Commitments (each such increase being a
“Commitment Increase”), by notice to the Administrative Agent specifying the
existing Lender(s) (the “Increasing Lender(s)”) and/or any other Person(s)
selected by the Borrower and reasonably acceptable to the Administrative Agent,
the Swingline Lender and the Issuing Banks (the “Assuming Lender(s)”; provided
that no Ineligible Institution may be an Assuming Lender) that have agreed to
provide the additional Commitment(s) and the date on which such increase is to
be effective (the “Commitment Increase Date”), which shall be a Business Day at
least five (5) days after delivery of such notice and prior to the Multi-Year
Facility Maturity Date; provided that:

 

- 32 -



--------------------------------------------------------------------------------

(i) the minimum aggregate amount of each Commitment Increase shall be
$10,000,000;

(ii) immediately after giving effect to such Commitment Increase, the Multi-Year
Facility Commitments hereunder shall not exceed $1,000,000,000;

(iii) no Event of Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the Commitment Increase; and

(iv) the representations and warranties contained in Article III shall be true
and correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
on and as of the Commitment Increase Date as if made on and as of such date (or,
if any such representation and warranty is expressly stated to have been made as
of a specific date, such representation and warranty shall be true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) on and as
of such specific date).

Notwithstanding the foregoing, nothing herein shall constitute an agreement or
commitment by the Administrative Agent or any Lender to any specific increase in
the Multi-Year Facility Commitment, which agreement or commitment may only be
made at a future date after the applicable Lenders secure any required credit
approvals.

(b) Any Assuming Lender shall become a Lender hereunder as of such Commitment
Increase Date and the Commitment of any Increasing Lender and any such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:

(i) the Administrative Agent shall have received on or prior to 10:00 a.m., New
York City time, on such Commitment Increase Date (A) a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in clause (a) of this Section
has been satisfied and (B) such certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower, the authorization of the Commitment Increase and any
other legal matters relating to the Borrower, this Agreement or the Commitment
Increase, all in form and substance satisfactory to the Administrative Agent and
its counsel;

(ii) with respect to each Assuming Lender, the Administrative Agent shall have
received, on or prior to 10:00 a.m., New York City time, on such Commitment
Increase Date, an assumption agreement in substantially the form of Exhibit B
(an “Assumption Agreement”) duly executed by such Assuming Lender and consented
to by the Borrower, the Administrative Agent, the Swingline Lender and the
Issuing Banks; and

(iii) each Increasing Lender shall have delivered to the Administrative Agent,
on or prior to 10:00 a.m., New York City time, on such Commitment Increase Date,
confirmation in writing reasonably satisfactory to the Administrative Agent as
to its increased Commitment, with a copy of such confirmation to the Borrower.

 

- 33 -



--------------------------------------------------------------------------------

(c) Upon its receipt of confirmation from a Lender that it is increasing its
Commitment hereunder, together with the certificates referred to in clause
(b)(i) above, the Administrative Agent shall (i) record the information
contained therein in the Register and (ii) give prompt notice thereof to the
Borrower; provided that absent such Lender’s confirmation of such a Commitment
Increase as aforesaid, no Lender will be under any obligation to increase its
Commitment hereunder. Upon its receipt of an Assumption Agreement executed by an
Assuming Lender, together with the certificates referred to in clause (b)(i)
above, the Administrative Agent shall, if such Assumption Agreement has been
completed and is in substantially the form of Exhibit B, (x) accept such
Assumption Agreement, (y) record the information contained therein in the
Register and (z) give prompt notice thereof to the Borrower.

(d) In the event that the Administrative Agent shall have received notice from
the Borrower as to any agreement with respect to a Commitment Increase on or
prior to the relevant Commitment Increase Date and the actions provided for in
clause (b) above shall have occurred by 10:00 a.m., New York City time, on such
Commitment Increase Date, the Administrative Agent shall notify the Lenders
(including any Assuming Lenders) of the occurrence of such Commitment Increase
promptly on such date by facsimile transmission or electronic messaging system.
On the date of such Commitment Increase, the Borrower shall, to the extent
necessary to ensure the Loans are held ratably by the Lenders in accordance with
the respective Multi-Year Facility Commitments of such Lenders (after giving
effect to such Commitment Increase) or as otherwise deemed advisable in the sole
discretion of the Administrative Agent after consultation with the Borrower,
(i) prepay the outstanding Loans (if any) in full and pay all accrued interest
on the amount prepaid, (ii) simultaneously borrow new Loans hereunder in an
amount equal to such prepayment and (iii) pay to the Lenders the amounts, if
any, payable under Section 2.16.

(e) In connection with any Commitment Increase pursuant to this Section 2.09,
any Assuming Lender becoming a party hereto shall (1) execute such documents and
agreements as the Administrative Agent may reasonably request and (2) in the
case of any Assuming Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent its
name, address, tax identification number and/or such other information as shall
be necessary for the Administrative Agent to comply with “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Patriot Act.

SECTION 2.10. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender having any Multi-Year
Facility Exposure the then unpaid principal amount of each Multi-Year Facility
Loan on the earlier of the Multi-Year Facility Maturity Date and, to the extent
that the Borrower shall have elected such Multi-Year Facility Loan to be due on
the 364th date after such Loan is made pursuant to Section 2.03, the 364th date
after such Multi-Year Facility Loan is made (for the avoidance of doubt, a
conversion of a Multi-Year Facility Loan that is a Eurodollar Borrowing to an
ABR Borrowing, and vice versa, shall not be deemed to be a new Multi-Year
Facility Loan hereunder and shall not reset such 364-day period) and (ii) to the
Swingline Lender the then

 

- 34 -



--------------------------------------------------------------------------------

unpaid principal amount of each Swingline Loan on the earlier of the Multi-Year
Facility Maturity Date and the first date after such Swingline Loan is made that
is the 15th or last day of a calendar month and is at least two Business Days
after such Swingline Loan is made; provided that on each date that a Multi-Year
Facility Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 8.04) be represented by one or more promissory notes in such form.

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section and, with respect to Eurodollar Loans,
subject to Section 2.16.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy or electronic mail) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided

 

- 35 -



--------------------------------------------------------------------------------

that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender which is not then, and excluding any period during which such Lender
was, a Defaulting Lender a facility fee, which shall accrue at the Applicable
Margin on the daily amount of the Commitment of such Lender (whether used or
unused) during the period from and including the Effective Date to but excluding
the Multi-Year Facility Maturity Date; provided that, if such Lender continues
to have any Multi-Year Facility Exposure after the Multi-Year Facility Maturity
Date, then such facility fee shall continue to accrue on the daily amount of
such Lender’s Multi-Year Facility Exposure from and including the Multi-Year
Facility Maturity Date to but excluding the date on which such Lender ceases to
have any Multi-Year Facility Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the Multi-Year Facility Maturity Date, commencing on the first such date to
occur after the date hereof; provided that any facility fees accruing after the
Multi-Year Facility Maturity Date shall be payable on demand. All such facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the Multi-Year Facility Maturity
Date and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Banks, pro rata in accordance with the LC Exposure
attributable to each, a fronting fee, which shall accrue at the rate of 0.125%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the Multi-Year
Facility Maturity Date and the date on which there ceases to be any LC Exposure,
as well as each Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on

 

- 36 -



--------------------------------------------------------------------------------

the Multi-Year Facility Maturity Date and any such fees accruing after the
Multi-Year Facility Maturity Date shall be payable on demand. Any other fees
payable to the Issuing Banks pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the relevant Issuing Banks,
in the case of fees payable to them) for distribution, in the case of facility
fees and participation fees, to the Lenders which are not then Defaulting
Lenders and excluding, for each such Lender, any period during which such Lender
was a Defaulting Lender. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) The Borrower hereby unconditionally promises to pay accrued interest on each
Loan in arrears (x) on each Interest Payment Date for such Loan and (y) for
Multi-Year Facility Loans, upon the Multi-Year Facility Maturity Date; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Multi-Year
Facility Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate

 

- 37 -



--------------------------------------------------------------------------------

Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid or converted into
an ABR Borrowing on the last day of the then current Interest Period applicable
thereto and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the

 

- 38 -



--------------------------------------------------------------------------------

Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(b), only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
ABR Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and any such Eurodollar Borrowing shall be repaid or
converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto and (y) if any Borrowing Request requests a Eurodollar
Revolving Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs. If any Change in Law shall (i) impose, modify or
deem applicable any reserve, special deposit, liquidity or similar requirement
(including any compulsory loan requirement, insurance charge or other
assessment) against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; (ii) impose on any Lender or any
Issuing Bank or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or (iii) subject any Recipient to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; and the result of any of the foregoing shall be to
increase the cost to such Lender or such other Recipient of making, continuing,
converting or maintaining any Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, such Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise) by an amount deemed material by such Lender, then the Borrower
will pay to such Lender, such Issuing Bank or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, such
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(a) If any Lender or any Issuing Bank reasonably determines in good faith that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of

 

- 39 -



--------------------------------------------------------------------------------

such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by or participations in Letters of Credit
held by such Lender or the Letters of Credit issued by such Issuing Bank to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered; provided
that such Lender is generally seeking compensation from similarly situated
borrowers under similar credit facilities (to the extent such Lender has the
right under such similar credit facilities to do so) with respect to such Change
in Law regarding capital or liquidity requirements.

(b) A certificate of a Lender or of an Issuing Bank setting forth the amount or
amounts (including the basis of the calculation used to determine such amount or
amounts) necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(c) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last

 

- 40 -



--------------------------------------------------------------------------------

day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts
(including the basis of the calculation used to determine such amount or
amounts) that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Withholding Taxes; Gross-Up. Each payment by the Borrower or on account of
any obligation of the Borrower under this Agreement shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by the Borrower shall be
increased as necessary so that, net of such withholding of Indemnified Taxes
(including withholding applicable to additional amounts payable under this
Section) the applicable Recipient receives the amount it would have received had
no such withholding of Indemnified Taxes been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent, timely reimburse it for Other
Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. Without duplication of any payment made
pursuant to Section 2.17(a) above, the Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with this Agreement (including amounts paid or payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within 10 days after the Recipient delivers to the
Borrower a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing the basis for the indemnification
claim. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.

 

- 41 -



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes, attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are paid or payable by the Administrative Agent in connection with this
Agreement and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(e) shall
be paid within 10 days after the Administrative Agent or the Borrower (as
applicable) delivers to the applicable Lender a certificate stating the amount
of Taxes so paid or payable by the Administrative Agent or the Borrower (as
applicable). Such certificate shall be conclusive of the amount so paid or
payable absent manifest error. Each Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent
under this Section 2.17(e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do

 

- 42 -



--------------------------------------------------------------------------------

so, deliver to such Borrower and the Administrative Agent (in such number of
copies reasonably requested by such Borrower and the Administrative Agent) on or
prior to the date on which such Lender becomes a party hereto, duly completed
and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN-E or IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN-E or IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN-E
or IRS Form W-8BEN and (2) a certificate substantially in the form of Exhibit C
(a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (c) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

- 43 -



--------------------------------------------------------------------------------

(iii) If a payment made to or for the account of a Lender under this Agreement
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything
herein to the contrary in this Section 2.17(g), in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes any Issuing Bank.

(i) FATCA Matters. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement and the Loans as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Except as otherwise provided by Section 2.17(a), the Borrower shall make
each payment required to be made by it hereunder (whether of principal,
interest, fees, or

 

- 44 -



--------------------------------------------------------------------------------

reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 8.03 shall be made directly to Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans, participations in LC Disbursements or participations in Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans, participations in LC Disbursements or
participations in Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
or participations in LC Disbursements or Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans, participations in LC Disbursements
and participations in Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such

 

- 45 -



--------------------------------------------------------------------------------

participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or one or more Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or Issuing Banks, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders and relevant Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d), 2.05(e), 2.06(b), 2.18(d) or 8.03(c), then
the Administrative Agent may, in its discretion (or shall in the event such
Lender becomes a Defaulting Lender) and notwithstanding any contrary provision
hereof, (i) apply any amounts thereafter received by the Administrative Agent
for the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
such amounts in a segregated account over which the Administrative Agent shall
have exclusive control as Cash Collateral for, and application to, any future
funding obligation of such Lender under any such Section, in the case of each of
clause (i) and (ii) above in any order as determined by the Administrative Agent
in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender shall be a Defaulting Lender, or if, in connection with any proposed
waiver, amendment or modification of this Agreement, the consent of the Required
Lenders is obtained but the consent of any Lender whose consent

 

- 46 -



--------------------------------------------------------------------------------

is requested is not obtained, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 8.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Multi-Year Facility
Commitment is being assigned, each Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment could be reasonably expected to result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.02 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 8.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or the Swingline Lender hereunder; third, to cash collateralize
the Issuing Banks’ LC Exposure with respect to such Defaulting Lender in
accordance with this Section; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, any Issuing Bank or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or the Swingline Lender against such

 

- 47 -



--------------------------------------------------------------------------------

Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto;

(c) the Commitment and Multi-Year Facility Exposures of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 8.02); provided, that, except as
otherwise provided in Section 8.02, this clause (c) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the sum of all non-Defaulting
Lenders’ Multi-Year Facility Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments, (y) the conditions set forth in Section 4.02 are satisfied
at the time of such reallocation and (z) such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Multi-Year Facility
Exposure to exceed its Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation;

 

- 48 -



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, Cash Collateralize for the benefit of the
Issuing Banks only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above and any Cash Collateral provided by such Defaulting Lender)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the relevant Issuing Banks, on a pro rata basis,
until and to the extent that such LC Exposure is reallocated and/or Cash
Collateralized; and

(e) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Multi-Year Facility Commitments of the
non-Defaulting Lenders and/or Cash Collateral in the full amount of the related
exposure and the Defaulting Lender’s then outstanding LC Exposure as of such
date plus any accrued and unpaid interest thereon will be provided by the
Borrower in accordance with Section 2.20(d), and Swingline Exposure related to
any newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(d)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank or the Swingline Lender has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender

 

- 49 -



--------------------------------------------------------------------------------

commits to extend credit (in each case, an “Affected Lender”), no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit and the
Swingline Lender shall not be required to fund any Swingline Loan, unless each
Issuing Bank or the Swingline Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Affected Lender or the other
Lenders, satisfactory to such Issuing Bank or the Swingline Lender, as the case
may be, to defease any risk in respect of such Affected Lender hereunder, which
the parties agree may include such Issuing Bank’s or the Swingline Lender’s, as
the case may be, satisfaction that the related exposure and such Affected
Lender’s then outstanding Swingline Exposure or LC Exposure will be 100% covered
by the Multi-Year Facility Commitments of Lenders that are not either Defaulting
Lenders or Affected Lenders, and participating interests in any such newly
issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among the Lenders which are not Defaulting Lenders or Affected Lenders
in a manner consistent with Section 2.20(d) (in which case, such Affected Lender
shall not participate therein) and/or Cash Collateral will be provided by the
Borrower in accordance with Section 2.20(d) in the full amount of the Swingline
Exposure and the LC Exposure of the Affected Lender as of such date plus any
accrued and unpaid interest thereon.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Corporate Existence. Each of the Borrower and its Material
Subsidiaries: (a) is a corporation, partnership or other entity duly
incorporated or organized, as the case may be, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization; (b) has all requisite corporate power and, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, all Governmental Approvals in each case necessary to own its assets and
carry on its business as now being conducted; and (c) is qualified to do
business and is in good standing in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure to
so qualify could reasonably be expected to have a Material Adverse Effect.

SECTION 3.02. Financial Condition. The Borrower has heretofore furnished to each
of the Lenders the satisfactory audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at September 30, 2016 and
September 30, 2017 and the related consolidated statement of income and retained
earnings and cash flow of the Borrower and its consolidated Subsidiaries for the
fiscal years ended on said dates, with the opinions thereon (in

 

- 50 -



--------------------------------------------------------------------------------

the case of said consolidated balance sheets and statements) of
PricewaterhouseCoopers LLP. All such financial statements are complete and
correct in all material respects and fairly present in all material respects the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries at and as of such dates, all in accordance with GAAP and practices
applied on a consistent basis. None of the Borrower nor any of its Subsidiaries
has on the date hereof any material contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in said balance sheets as at said dates. Since September 30, 2017,
there has been no material adverse change. As used herein, the term “material
adverse change” shall mean any event, development or circumstance that has had
or could reasonably be expected to have a Material Adverse Effect; provided that
“material adverse change” shall not include the effect of any event, development
or circumstance disclosed in any document filed pursuant to Section 13, 14 or
15(d) of the Securities Exchange Act of 1934 after September 30, 2017 and prior
to the Effective Date to the extent, and only to the extent, such effect is
explicitly disclosed in such filings.

SECTION 3.03. Litigation. Except as disclosed in the Borrower’s Annual Report on
SEC Form 10-K for the year ended September 30, 2017 or in any document
subsequently filed pursuant to Section 13, 14 or 15(d) of the Securities
Exchange Act of 1934, there are no legal or arbitral proceedings, or any
proceedings by or before any governmental or regulatory authority or agency, now
pending to which the Borrower or any Material Subsidiary is a party, or pending
or threatened (of which any officer of the Borrower has knowledge), in which
there is a reasonable possibility of an adverse decision and which could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.04. No Breach. None of the execution and delivery of this Agreement,
the consummation of the Transactions or compliance with the terms and provisions
hereof will conflict with or result in a breach of, or require any consent under
(i) the articles of incorporation or by-laws of the Borrower, or (ii) any
applicable law or regulation, or, to the best knowledge of the Borrower, any
order, writ, injunction or decree of any court or governmental or regulatory
authority, agency, instrumentality or political subdivision thereof, or any
material agreement or instrument to which the Borrower or any of its
Subsidiaries is a party or by which any of them or any of their property is
bound or to which any of them or any of their property is subject, or constitute
a default under any such agreement or instrument, which conflict, breach or
consent requirement referred to in this clause (ii), including any failure to
obtain any such consent, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.05. Action. The Borrower has all necessary corporate power, authority
and legal right to execute, deliver and perform its obligations under this
Agreement; the execution, delivery and performance by the Borrower of this
Agreement have been duly authorized by all necessary corporate action on its
part (including, without limitation, any required shareholder approvals); and
this Agreement has been duly and validly executed and delivered by the Borrower
and constitutes its legal, valid and binding obligation, enforceable against the
Borrower in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general

 

- 51 -



--------------------------------------------------------------------------------

principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

SECTION 3.06. Approvals. No Governmental Approval and no authorization, approval
or consent of, and no filing or registration with, any securities exchange, is
necessary for the execution, delivery or performance by the Borrower of this
Agreement or for the legality, validity or enforceability hereof.

SECTION 3.07. Use of Credit. Neither the Borrower nor any of its Subsidiaries
shall, directly or indirectly, use any of the proceeds of any extension of
credit hereunder for any purpose, whether immediate, incidental, or ultimate, of
buying a “margin stock” or of maintaining, reducing or retiring any indebtedness
originally incurred to purchase a stock that is currently a “margin stock” and
the extension of credit hereunder will not constitute an extension of “purpose
credit” that is directly or indirectly secured by “margin stock”, in each case
within the meaning of Regulation U of the Board of Governors of the United
States Federal Reserve System Board (12 C.F.R. 221, as amended), and will not
violate or result in the violation of Regulation U or of Regulation T (12 C.F.R.
220, as amended) or of Regulation X (12 C.F.R. 224, as amended) or any other
regulation of such Board.

SECTION 3.08. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09. Taxes. Each of the Borrower and each of its Subsidiaries has filed
or caused to be filed all material Federal, state and other tax returns that are
required to be filed and has paid all Taxes shown to be due and payable on such
returns or on any assessments made against it or any of its property and all
other Taxes imposed on it or any of its property by any Governmental Authority,
other than any Taxes the amount or validity of which is currently being
contested in good faith by appropriate proceeding and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be and other than to the extent that the
failure to file any such tax returns or pay any such Tax could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
No material Tax Lien has been filed and, to the knowledge of the Borrower, no
material claim is being asserted with respect to any such Tax other than any Tax
Lien which relates to any Tax that is not yet due and payable, and other than to
the extent that any such Tax could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

SECTION 3.11. Environmental Matters. As of the date of this Agreement: (i) each
of the Borrower and its Subsidiaries has obtained all environmental, health and
safety permits, licenses and other authorizations required under all
Environmental Laws to carry on its business as now being conducted, except to
the extent failure to have any such permit, license or

 

- 52 -



--------------------------------------------------------------------------------

authorization would not have a Material Adverse Effect; and (ii) each of such
permits, licenses and authorizations is in full force and effect and, to the
knowledge of the Borrower, each of the Borrower and its Subsidiaries is in
compliance with the terms and conditions thereof, and is also in compliance with
all other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in any applicable
Environmental Law or in any regulation, code, plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, in each case, except to the extent failure to comply therewith would
not have a Material Adverse Effect.

SECTION 3.12. [Reserved].

SECTION 3.13. True and Complete Disclosure. (a) The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation, preparation or delivery of this Agreement or included
herein or delivered pursuant hereto, as of the date of delivery thereof and when
taken as a whole, do not contain any untrue statement of a material fact or,
when considered together with all reports theretofore filed with the SEC, omit
to state any material fact necessary to make the statements herein or therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that, with respect to projected financial information,
forecasts and other forward-looking information, the Borrower represents only
that such information was prepared in good faith based upon assumptions and
estimates developed by management of the Borrower in good faith and believed to
be reasonable at the time (it being understood that such information is not a
guarantee of future performance and that actual results during the period or
periods covered by such information may materially differ from the projected
results therein). All written information furnished after the date hereof by the
Borrower and its Subsidiaries to the Administrative Agent and the Lenders in
connection with this Agreement and the transactions contemplated hereby will be
true, complete and accurate in every material respect, or (in the case of
forward-looking statements) based upon assumptions and estimates developed by
management of the Borrower in good faith and believed to be reasonable at the
time, on the date as of which such information is stated or certified; provided
that, in the case of projected financial information, forecasts and other
forward-looking information, no assurance is given that any results forecasted
in any such projections or forward-looking information will actually be achieved
or that actual results during the period or periods covered by such information
will not differ materially from the results set forth in such projections or
forward-looking information.

(b) As of the Effective Date, to the best knowledge of the Borrower, the
information included in any Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

SECTION 3.14. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance in
all material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries, and their respective
officers and employees and, to the knowledge of the Borrower, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or to the
knowledge

 

- 53 -



--------------------------------------------------------------------------------

of the Borrower any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.15. EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.

SECTION 3.16. Plan Assets; Prohibited Transactions. None of the Borrower or any
of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery or
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code. The Borrower represents and warrants as of the Closing
Date that the Borrower is not and will not be (1) an employee benefit plan
subject to Title I of ERISA, (2) a plan or account subject to Section 4975 of
the Code; (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (4) a “governmental plan” within
the meaning of ERISA.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 8.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received an opinion, dated as of the
Effective Date, and in form and substance satisfactory to the Administrative
Agent and its counsel, of each of (i) Jones Day, special New York counsel to the
Borrower, (ii) in-house counsel to the Borrower, and (iii) Lowenstein Sandler
LLP, special New Jersey counsel to the Borrower.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

- 54 -



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a certificate dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraph (i) of this Section 4.01.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable fees, charges and
disbursements of counsel incurred in connection with the credit facilities
provided under this Agreement and any related documentation required to be
reimbursed or paid by the Borrower hereunder.

(f) The Administrative Agent shall have received satisfactory evidence that all
Governmental Approvals and third-party approvals necessary or, in the reasonable
discretion of the Administrative Agent, advisable in connection with the
Transactions, the repayment of the Indebtedness, if any, of the Borrower
indicated on Schedule 4.01 and the continuing operations of the Borrower and its
Subsidiaries have been obtained and are in full force and effect and all
applicable waiting periods have expired with respect thereto without any action
being taken or threatened by any Governmental Authority or a third party which
would restrain, prevent or otherwise impose adverse conditions on the
Transaction or the repayment of the Indebtedness, if any, of the Borrower
indicated on Schedule 4.01.

(g) The Administrative Agent and the Lenders shall have received (i) the
financial statements required to be furnished by the Borrower pursuant to
Section 3.02 hereof and (ii) to the extent available, satisfactory unaudited
interim consolidated financial statements of the Borrower and its consolidated
Subsidiaries for each quarterly period ended subsequent to September 30, 2017.

(h) The Administrative Agent and the Lenders shall have received satisfactory
evidence that the principal of and interest on, and all other amounts owing in
respect of, the Indebtedness of the Borrower indicated on Schedule 4.01 that is
to be repaid shall have been (or shall be simultaneously) paid in full and that
any commitments to extend credit under the agreements or instruments relating to
such Indebtedness shall have been canceled or terminated.

(i) The representations and warranties of the Borrower set forth in this
Agreement (including, without limitations, the representations and warranties
set forth in Section 3.03 and the last two sentences of Section 3.02) shall, as
of the Effective Date, be true and correct in all material respects (or, in the
case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) and no Default shall have occurred and be
continuing.

(j) The Administrative Agent shall have received, at least five (5) days prior
to the Effective Date, all documentation and other information regarding the
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least ten (10) days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five (5) days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Borrower at least ten (10) days prior to the Effective Date, a Beneficial
Ownership Certification in relation

 

- 55 -



--------------------------------------------------------------------------------

to the Borrower shall have received such Beneficial Ownership Certification
(provided that, upon the execution and delivery by such Lender of its signature
page to this Agreement, the condition set forth in this clause (ii) shall be
deemed to be satisfied).

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 8.02) at or prior to 3:00 p.m., New York City time, on or before
October 25, 2018 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Banks to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement (including, without limitation, the representations and warranties set
forth in Section 3.03 but excluding the representations and warranties set forth
in the last two sentences of Section 3.02) shall be true and correct in all
material respects (or, in the case of any representation or warranty qualified
by materiality or Material Adverse Effect, in all respects) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, in the case of
any representation or warranty qualified by materiality or Material Adverse
Effect, in all respects) as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Covenants of the Borrower

The Borrower covenants and agrees with the Lenders and the Administrative Agent
that, until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed:

 

- 56 -



--------------------------------------------------------------------------------

SECTION 5.01. Financial Statements, Etc. The Borrower shall deliver to each of
the Lenders:

(a) as soon as available and in any event within 60 days after the end of each
fiscal quarter of the Borrower ending December 31, March 31 and June 30
(commencing with the fiscal quarter ending December 31, 2018), consolidated
statements of income and retained earnings and cash flow of the Borrower and its
consolidated Subsidiaries for such period and for the period from the beginning
of the respective fiscal year to the end of such period, and the related
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such period, setting forth in each case in comparative form to the
extent required by SEC Form 10-Q the corresponding consolidated figures for the
corresponding period in the preceding fiscal year, accompanied by a certificate
of a senior Financial Officer of the Borrower, which certificate shall state
that said consolidated financial statements fairly present in all material
respects the consolidated financial condition and results of operations of the
Borrower and its consolidated Subsidiaries in accordance with GAAP, consistently
applied, as at the end of, and for, such period (subject to normal year-end
audit adjustments);

(b) as soon as available and in any event within 100 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ending
September 30, 2018), consolidated statements of income, retained earnings and
cash flow of the Borrower and its consolidated Subsidiaries for such fiscal year
and the related consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such fiscal year, setting forth in each case in
comparative form the corresponding consolidated figures for the preceding fiscal
year and accompanied by an opinion thereon of independent certified public
accountants of recognized national standing (without a “going concern” or like
qualification commentary or exception, and without any qualification or
exception as to the scope of such audit), which opinion shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition and results of operations of the Borrower and
its consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP;

(c) promptly upon their becoming publicly available copies of all registration
statements and regular periodic reports, if any, which the Borrower shall have
filed with the SEC under the Securities Act of 1933, the Securities Exchange Act
of 1934 or any national securities exchange;

(d) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(e) promptly upon the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect, a written notice describing the same in
reasonable detail;

(f) promptly after the Borrower knows or has reason to believe that (i) any
Default has occurred, a notice of such Default describing the same in reasonable
detail and, together with such notice or as soon thereafter as possible, a
description of the action that the Borrower has taken or proposes to take with
respect thereto or (ii) at any time that Loans are outstanding hereunder, there
exists a legal or arbitral proceeding, or any proceeding by or before any

 

- 57 -



--------------------------------------------------------------------------------

governmental or regulatory authority or agency (other than any proceeding before
the New York State Public Service Commission, or comparable authority or agency
of another state, in the ordinary course of Borrower’s business), to which the
Borrower or any Material Subsidiary is a party, or pending or threatened (of
which the Borrower has knowledge), in which there is a reasonable possibility of
an adverse decision and which could reasonably be expected to have a Material
Adverse Effect, a notice describing the same in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that the Borrower has taken or proposes to take with respect thereto;

(g) promptly prior to the expiration of any material Governmental Approval, a
copy of a renewal or extension of such Governmental Approval, in form and
substance satisfactory to the Required Lenders;

(h) promptly upon receipt thereof, a copy of each management letter or
memorandum commenting on internal accounting controls and/or accounting or
financial reporting policies followed by the Borrower and/or any of its
Subsidiaries that is submitted to the Borrower by its independent accountants in
connection with any annual or interim audit made by them of the books of
Borrower or any of its Subsidiaries;

(i) from time to time and promptly following any request therefor, (x) such
other information regarding the financial condition, operations, business or
prospects of the Borrower (including any change in the ratings established by
any Rating Agency with respect to the Index Debt) or any of its Subsidiaries
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request and (y) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation;

(j) prompt written notice of any change in the information provided in the
Beneficial Ownership Certification delivered to such Lender that would result in
a change to the list of beneficial owners identified in such certification; and

(k) concurrently with any delivery of financial statements pursuant to
paragraph (a) or (b) above, a certificate of a Financial Officer of the Borrower
in substantially the form of Exhibit D (i) to the effect that no Default has
occurred and is continuing (or, if any Default has occurred and is continuing,
describing the same in reasonable detail and describing the action that the
Borrower has taken or proposes to take with respect thereto), and (ii) setting
forth the calculations required to demonstrate that, as of the end of the fiscal
quarter most recently ended, the Borrower is in compliance with Section 5.07 of
this Agreement.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative

 

- 58 -



--------------------------------------------------------------------------------

Agent have access (whether a commercial, third-party website or whether made
available by the Administrative Agent); provided that: (A) upon written request
by the Administrative Agent (or any Lender through the Administrative Agent) to
the Borrower, the Borrower shall deliver paper copies of such documents to the
Administrative Agent or such Lender until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (B) the
Borrower shall notify the Administrative Agent (which shall promptly notify the
Lenders) (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such document to it
and maintaining its copies of such documents.

SECTION 5.02. Existence, Etc. . The Borrower will, and will cause each of its
Material Subsidiaries to:

(a) preserve and maintain its legal existence and all of its material
(i) rights, (ii) privileges, (iii) licenses and (iv) franchises (provided that
nothing in this Section 5.02 shall prohibit any transaction expressly permitted
under Section 5.04 hereof);

(b) pay and discharge all Taxes imposed on it or on its income or profits or on
any of its property prior to the date on which penalties attach thereto, except
for any such Tax the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained;

(c) maintain all of its properties used or useful in its business in good
working order and condition, ordinary wear and tear excepted;

(d) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied; and

(e) permit representatives of any Lender or the Administrative Agent, during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect any of its properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be).

SECTION 5.03. Insurance. The Borrower will, and will cause each of its Material
Subsidiaries to, keep insured by financially sound and reputable insurers all
property of a character usually insured by corporations engaged in the same or
similar business similarly situated against loss or damage of the kinds and in
the amounts customarily insured against by such corporations and carry such
other insurance as is usually carried by such corporations.

SECTION 5.04. Prohibition of Fundamental Changes. The Borrower will not, nor
will it permit any of its Material Subsidiaries to, enter into any transaction
of merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Borrower will not amend
its articles of incorporation, including, without limitation, by way of
reincorporation in another jurisdiction, or its by-laws, in either case in any

 

- 59 -



--------------------------------------------------------------------------------

manner which could have a material adverse effect on the rights of, or remedies
or benefits available to, the Administrative Agent and the Lenders under this
Agreement. The Borrower will not, nor will it permit any of its Material
Subsidiaries to, without the consent of the Required Lenders (such consent not
to be unreasonably withheld), convey, sell, lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any material part of
its business or property, whether now owned or hereafter acquired.
Notwithstanding the foregoing provisions of this Section 5.04:

(a) any Material Subsidiary of the Borrower may be merged or consolidated with
or into: (i) the Borrower, if the Borrower shall be the continuing or surviving
corporation or (ii) any other Wholly-Owned Subsidiary of the Borrower, provided
that the Wholly-Owned Subsidiary shall be the continuing or surviving
corporation; and, provided, further, that, in each case, after giving effect
thereto, no Default would exist hereunder;

(b) any Material Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its property (upon voluntary liquidation or otherwise) to the
Borrower or a Wholly-Owned Subsidiary of the Borrower;

(c) the Borrower may merge or consolidate with or into any other Person if the
Borrower is the continuing or surviving corporation and after giving effect
thereto no Default would exist hereunder; and

(d) the Borrower or any Material Subsidiary may implement a Permitted
Receivables Financing and, solely as part of such program, may sell or subject
to lien not more than $100,000,000 of its assets in the aggregate.

SECTION 5.05. Limitation on Liens. The Borrower will not pledge, mortgage,
hypothecate, or permit any other Lien upon, any property or assets at any time
owned by it, without making effective provision whereby the obligations of the
Borrower to pay the principal of and interest on the Loans and all other amounts
payable hereunder shall be equally and ratably secured with the obligations
secured by such Lien and with any other obligations (collectively, the “Other
Obligations”) similarly entitled by their terms to be equally and ratably
secured; provided that this restriction shall not apply to or prevent:

(a) the mortgaging, pledging, or establishing a Lien on, any property to secure
Indebtedness of the Borrower as part of the purchase price of such property, or
the extension, renewal or refunding of any such mortgage, pledge or Lien, on
substantially the same property theretofore subject thereto or on any part
thereof;

(b) the acquisition by the Borrower of any property subject to mortgages,
pledges or Liens existing thereon at the time of acquisition (whether or not the
obligations secured thereby are assumed by the Borrower), and the extension,
renewal or refunding of any such mortgage, pledge or Lien, on substantially the
same property theretofore subject thereto or on any part thereof;

(c) the pledging of its assets or security for the payment of any Tax demanded
from the Borrower by any public body so long as the Borrower in good faith is
contesting its liability to pay the same, or such lien relates to any Tax that
is not yet due and payable, or as

 

- 60 -



--------------------------------------------------------------------------------

security to be deposited with any State Insurance Department or similar public
body in order to entitle the Borrower to maintain self insurance under, or
participate under any State insurance fund provided for under any legislation
designed to insure employees of the Borrower against injury or occupational
diseases or for any other purpose at any time required by law or governmental
regulation as a condition to the transaction of any business or the exercise of
any privilege or license;

(d) the pledging by the Borrower of up to 5% of its total assets (as defined
under GAAP) for the purpose of securing a stay or discharge in the course of any
legal proceeding to which the Borrower is a party; or

(e) the transaction described in Section 5.04(d), provided that any Lien
relating to the Permitted Receivables Financing referred to therein shall be
subject to the limitations in such Section 5.04(d).

but in no event shall the mortgage, pledge or Lien permitted by subdivisions (a)
and (b) be in excess of 60% of the total purchase price of the property so
acquired.

In case the Borrower shall propose to pledge, mortgage or hypothecate any assets
or property at any time owned by it to secure any Other Obligations, other than
as permitted by clauses (a) through (e) of the preceding paragraph of this
Section 5.05, it will prior thereto give notice thereof to the Administrative
Agent, and will prior to or simultaneously with such pledge, mortgage or
hypothecation, by an agreement, indenture or other instrument to which the
Administrative Agent is a party (or to the extent legally necessary, with a
trustee), in form and substance reasonably satisfactory to the Administrative
Agent, effectively secure the obligations of the Borrower to pay the principal
of and interest on the Loans and all other amounts payable hereunder equally and
ratably with such Other Obligations by pledge, mortgage or hypothecation of such
assets or property. Such agreement, indenture or other instrument shall contain
such provisions as the Borrower and the Required Lenders shall deem advisable or
appropriate or as the Required Lenders shall reasonably deem necessary in
connection with such pledge, mortgage or hypothecation.

SECTION 5.06. Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of the Loans and issuances of Letters of Credit hereunder solely (a) to
pay its obligations under (i) its commercial paper program, (ii) other
short-term credit facilities, (iii) maturing long-term debt obligations, and
(iv) to repay in full all outstanding loans (if any) under the Existing Credit
Agreement; and (b) for the general corporate purposes of the Borrower and its
Subsidiaries in the ordinary course of business, including for working capital,
capital expenditure and other lawful corporate purposes (in compliance with all
applicable legal and regulatory requirements); provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any of such proceeds. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. The Borrower
will not request any Borrowing or Letter of Credit, and the Borrower shall not
use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to

 

- 61 -



--------------------------------------------------------------------------------

any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 5.07. Financial Condition. The Borrower shall not permit the ratio of
Consolidated Indebtedness to Consolidated Capitalization as at the last day of
any fiscal quarter to exceed 0.65 to 1.0.

SECTION 5.08. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will, and will
cause its Subsidiaries and their respective officers and employees and will use
its best efforts to cause its directors and agents, to be in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance in all material respects by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

ARTICLE VI

Events of Default

SECTION 6.01. Events of Default. If one or more of the following events (herein
called “Events of Default”) shall occur and be continuing:

(a) The Borrower shall: (i) default in the payment of any principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable (whether at stated maturity or at
mandatory or optional prepayment); or (ii) default in the payment of any
interest on any Loan, any fee or any other amount payable by it hereunder when
due and such default shall have continued unremedied for five or more days; or

(b) The Borrower or any of its Material Subsidiaries shall default in the
payment when due of any principal of or interest on any of its other
Indebtedness aggregating $40,000,000 or more; or any event specified in any
note, agreement, indenture or other document evidencing or relating to any such
Indebtedness shall occur if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, such Indebtedness to become due, or to be prepaid in full
(whether by redemption, purchase, offer to purchase or otherwise), prior to its
stated maturity; or

(c) Any representation, warranty or certification made or deemed made herein (or
in any modification or supplement hereto) by the Borrower, or any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof, shall prove to have been false or misleading as of the time made or
furnished in any material respect; or

 

- 62 -



--------------------------------------------------------------------------------

(d) The Borrower shall default in the performance of any of its obligations
under any of Sections 5.01(g), 5.02(a) (solely with respect to the Borrower),
5.03, 5.04, 5.05, 5.06 or 5.07 hereof; or the Borrower shall default in the
performance of any of its other obligations in this Agreement and such default
shall continue unremedied for a period of 30 days after notice thereof to the
Borrower by the Administrative Agent or any Lender (through the Administrative
Agent); or

(e) The Borrower or any of its Material Subsidiaries shall admit in writing its
inability to, or be generally unable to, pay its debts as such debts become due;
or

(f) The Borrower or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under the Bankruptcy Code, (iv) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or

(g) A proceeding or case shall be commenced, without the application or consent
of the Borrower or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its reorganization, liquidation, dissolution,
arrangement or winding-up, or the composition or readjustment of its debts,
(ii) the appointment of a receiver, custodian, trustee, examiner, liquidator or
the like of the Borrower or such Subsidiary or of all or any substantial part of
its property, or (iii) similar relief in respect of the Borrower or such
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 or more days; or an order for relief against the
Borrower or such Subsidiary shall be entered in an involuntary case under the
Bankruptcy Code; or

(h) A final judgment or judgments for the payment of money in excess of
$40,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment)
shall be rendered by one or more courts, administrative tribunals or other
bodies having jurisdiction against the Borrower or any of its Material
Subsidiaries and the same shall not be discharged (or provision shall not be
made for such discharge), or a stay of execution thereof shall not be procured,
within 30 days from the date of entry thereof and the Borrower or the relevant
Subsidiary shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or

 

- 63 -



--------------------------------------------------------------------------------

(i) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(j) any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all Obligations, ceases to be in full
force and effect or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable; or the Borrower denies in writing that it
has any or further payment or other material liability or obligation under any
Loan Document, or purports in writing to revoke, terminate or rescind any Loan
Document (other than pursuant to the terms hereof or thereof);

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Section 6.01 with respect to the Borrower, (A) the
Administrative Agent may and, upon request of the Required Lenders, shall, by
notice to the Borrower, terminate the Commitments and they shall thereupon
terminate, and (B) the Administrative Agent may and, upon request of the
Required Lenders, shall, by notice to the Borrower, declare the principal amount
then outstanding of, and the accrued interest on, the Loans and all other
amounts payable by the Borrower hereunder (including, without limitation, any
amounts payable under Section 2.16 hereof) to be forthwith due and payable, or
require cash collateral for the LC Exposure as required in Section 2.05(j),
whereupon such amounts shall be immediately due and payable, or required to be
provided as cash collateral, without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower; and (2) in the case of the occurrence of an Event of Default referred
to in clause (f) or (g) of this Section 6.01 with respect to the Borrower, the
Commitments shall automatically be terminated and the principal amount then
outstanding of, and the accrued interest on, the Loans, and the cash collateral
for the LC Exposure, and all other amounts payable by the Borrower hereunder
(including, without limitation, any amounts payable under Section 2.16 hereof)
shall automatically become immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by the Borrower. In addition, upon the occurrence of any Event
of Default the Administrative Agent may, and at the request of the Required
Lenders shall, exercise on behalf of itself, the Lenders and the Issuing Banks
all rights and remedies available to it, the Lenders and the Issuing Banks under
the Loan Documents and applicable law.

SECTION 6.02. Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Section 2.20, be applied by the Administrative Agent as follows:

(a) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 8.03 and amounts pursuant to
Section 2.12(c) payable to the Administrative Agent in its capacity as such);

 

- 64 -



--------------------------------------------------------------------------------

(b) second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Banks (including fees and disbursements
and other charges of counsel to the Lenders and the Issuing Banks payable under
Section 8.03) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause (b) payable to them;

(c) third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed LC Disbursements, ratably among the Lenders and the Issuing Banks
in proportion to the respective amounts described in this clause (c) payable to
them;

(d) fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed LC Disbursements and (B) to cash
collateralize that portion of LC Exposure comprising the undrawn amount of
Letters of Credit to the extent not otherwise cash collateralized by the
Borrower pursuant to Section 2.05 or 2.20, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this
clause (d) payable to them; provided that (x) any such amounts applied pursuant
to subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Bank to cash collateralize Obligations in
respect of Letters of Credit, (y) subject to Section 2.05 or 2.20, amounts used
to cash collateralize the aggregate amount of Letters of Credit pursuant to this
clause (d) shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed to
the other Obligations, if any, in the order set forth in this Section 6.02;

(e) fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders and the Issuing Banks based upon the
respective aggregate amounts of all such Obligations owing to them in accordance
with the respective amounts thereof then due and payable; and

(f) finally, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

ARTICLE VII

The Administrative Agent

SECTION 7.01. Authorization and Action. (a) Each Lender and each Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent under the Loan Documents and each Lender and each Issuing
Bank authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the

 

- 65 -



--------------------------------------------------------------------------------

other Loan Documents as are delegated to the Administrative Agent under such
agreements and to exercise such powers as are reasonably incidental thereto.
Without limiting the foregoing, each Lender and each Issuing Bank hereby
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Administrative Agent
is a party, to exercise all rights, powers and remedies that the Administrative
Agent may have under such Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Banks with
respect to such action or (ii) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan

 

- 66 -



--------------------------------------------------------------------------------

Document with reference to the Administrative Agent is not intended to connote
any fiduciary duty or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties); additionally, each Lender agrees that
it will not assert any claim against the Administrative Agent based on an
alleged breach of fiduciary duty by the Administrative Agent in connection with
this Agreement and the transactions contemplated hereby;

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent selected by the Administrative Agent and approved
by the Borrower (any such approval not to be unreasonably withheld or delayed
and no such approval shall be required while any Event of Default shall have
occurred and is continuing) except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such approved sub-agent.

(e) None of any Syndication Agent, any Co-Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

(f) In case of the pendency of any proceeding with respect to the Borrower under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any other obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 8.03) allowed in such judicial proceeding; and

 

- 67 -



--------------------------------------------------------------------------------

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 8.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

(g) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions.

SECTION 7.02. Administrative Agent’s Reliance, Indemnification, Etc..
(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,

 

- 68 -



--------------------------------------------------------------------------------

enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 8.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of the
Borrower in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or any Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 7.03. Posting of Communications. (a) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Banks by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Banks and the Borrower acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there are confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing Banks and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

- 69 -



--------------------------------------------------------------------------------

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-DOCUMENTATION AGENT,
ANY SYNDICATION AGENT, THE BORROWER OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S OR THE BORROWER’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

(d) Each Lender and Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.

(e) Each of the Lenders, the Issuing Banks and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Borrower, the Administrative
Agent, any Lender or any Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

- 70 -



--------------------------------------------------------------------------------

SECTION 7.04. The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Bank”, “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.

SECTION 7.05. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Banks and the Borrower, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the
Borrower, with the consent of the Required Lenders (not to be unreasonably
withheld or delayed), shall have the right to appoint a successor Administrative
Agent; provided that, while an Event of Default has occurred and is continuing,
the Required Lenders shall have the right to appoint such successor
Administrative Agent without the consent of the Borrower. If no successor
Administrative Agent shall have been so appointed by the Borrower or, if
applicable, the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York or an Affiliate of any such
bank. Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of appointment
as Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; and
(ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and

 

- 71 -



--------------------------------------------------------------------------------

other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and Issuing
Bank. Following the effectiveness of the Administrative Agent’s resignation from
its capacity as such, the provisions of this Article and Section 8.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

SECTION 7.06. Acknowledgments of Lenders and Issuing Banks. (a) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, any Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

SECTION 7.07. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class

 

- 72 -



--------------------------------------------------------------------------------

exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, and the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iv) such Lender is not and will not be (A) an employee benefit plan subject to
Title I of ERISA, (B) a plan or account subject to Section 4975 of the Code;
(C) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (D) a “governmental plan” within the meaning
of ERISA, or

(v) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that:

(i) none of the Administrative Agent, or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has

 

- 73 -



--------------------------------------------------------------------------------

under management or control, total assets of at least $50 million, in each case
as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent, and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or

 

- 74 -



--------------------------------------------------------------------------------

overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:

(i) if to the Borrower, to it at 6363 Main Street, Williamsville, New York
14221-5887, Attention of David Bauer, Treasurer and Principal Financial Officer
(Facsimile No. (716) 857-7856);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2S, Chicago, IL 60603-2300, Attention: Yuvette Owens (Telecopy:
312-385-1703; Telephone: 312-385-7021; Email: yuvette.owens@jpmorgan.com);

(iii) if to JPMorgan Chase Bank, N.A., as an Issuing Bank, to it at JPMorgan
Chase Bank, N.A., Standby Letter of Credit Unit, 131 South Dearborn, 5th Floor,
Mail Code IL1-0236, Chicago, Illinois 60603-0236 (Facsimile No. (312) 233-2265)
and if to any other Issuing Bank, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire;

(iv) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2S, Chicago, IL 60603-2300, Attention: Yuvette Owens (Telecopy:
312-385-1703; Telephone: 312-385-7021; Email: yuvette.owens@jpmorgan.com); and

(v) if to any other Lender or Issuing Bank, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email

 

- 75 -



--------------------------------------------------------------------------------

or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 8.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Subject to Section 2.14(b) and clauses (d) and (e) below, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of the Multi-Year Facility Commitment, without the written consent
of each Lender affected thereby, (iv) change Section 2.09(c) or Section 2.18(b)
or (c) in a manner that would alter the ratable reductions of the Commitments or
the pro rata sharing of payments required thereby, without the written consent
of each Lender, (v) change the payment waterfall provisions of Section 2.20(b)
or Section 6.02 or (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect (i) the rights or duties of the Administrative
Agent, the Issuing Banks or the Swingline Lender hereunder or (ii) Section 2.20
without the prior written consent of the Administrative Agent, the Issuing Banks
or the Swingline Lender, as the case may be.

 

- 76 -



--------------------------------------------------------------------------------

(c) Notwithstanding Section 8.02(b), any amendment, waiver, modification or
agreement which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than the Defaulting Lenders except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, (y) the principal amount of, or interest or fees payable on, Loans may
not be reduced or excused or the scheduled date of payment may not be postponed
as to such Defaulting Lender without such Defaulting Lender’s consent and
(z) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

(d) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Lenders.

(e) If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

SECTION 8.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable fees, charges and disbursements of
counsel incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in the course of preparing for the Transactions (including the
preparation of this Agreement and any related documentation), (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the Lead
Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein and the preparation, execution, delivery and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (iii) all reasonable out-of-pocket expenses incurred by the
relevant Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iv) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
any Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with

 

- 77 -



--------------------------------------------------------------------------------

the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation, arbitration or proceeding relating
to any of the foregoing, whether or not such claim, litigation, investigation,
arbitration or proceeding is brought by the Borrower or its equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court or other Governmental Authority of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. This
Section 8.03(b) shall not apply to Taxes other than any Taxes that represent
losses or damages arising from any non-Tax claim.

(c) Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraph (a) or (b) of this Section 8.03 to the Administrative
Agent, each Issuing Bank and the Swingline Lender, and each Related Party of any
of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Applicable Percentage in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Applicable Percentage immediately prior to such date), from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any kind whatsoever that may at
any time (whether before or after the payment of the Loans) be imposed on,
incurred by or asserted against such Agent Indemnitee in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent Indemnitee under or in connection with any of the foregoing; provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be,

 

- 78 -



--------------------------------------------------------------------------------

was incurred by or asserted against such Agent Indemnitee in its capacity as
such; provided further that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 8.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer, by operation of law or otherwise, any of its rights or obligations
hereunder without the prior written consent of each Lender (and any such
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Multi-Year Facility Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received written
notice thereof; and provided further that no consent of the Borrower shall be
required for an assignment to a Lender (other than a Defaulting Lender), an
Affiliate of a Lender (other than a Defaulting Lender), an Approved Fund (as

 

- 79 -



--------------------------------------------------------------------------------

defined below) or, if an Event of Default under clause (a), (f) or (g) of
Section 6.01 has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (other than a Defaulting Lender) with a Commitment immediately prior
to giving effect to such assignment, an Affiliate of a Lender (other than a
Defaulting Lender), or an Approved Fund;

(C) each Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Multi-Year Facility Commitment, the amount of the Multi-Year Facility
Commitment, as the case may be, of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (f) or (g) of Section 6.01 has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the

 

- 80 -



--------------------------------------------------------------------------------

assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

(E) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the first proviso to Section 8.02(b) that affects such CLO;
and

(F) the assignee shall deliver the forms required to be delivered by a Lender
under Section 2.17(f) prior to such assignment.

For the purposes of this Section 8.04(b), the terms “Approved Fund,” “CLO” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(d) the Borrower or any of its Affiliates; provided that, such holding company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of

 

- 81 -



--------------------------------------------------------------------------------

Sections 2.15, 2.16, 2.17 and 8.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 8.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.04(c), 2.05(d), 2.05(e), 2.06(b), 2.18(d) or 8.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will

 

- 82 -



--------------------------------------------------------------------------------

not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 8.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 8.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish compliance with any
applicable provision of the Code, including to establish that any Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full

 

- 83 -



--------------------------------------------------------------------------------

force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
8.03 and Article VII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans and the termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 8.06. Counterparts: Integration; Effectiveness. (a) This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to (i) fees payable to the
Administrative Agent and (ii) the reductions of the Letter of Credit Commitment
of an Issuing Bank constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

SECTION 8.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 8.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against

 

- 84 -



--------------------------------------------------------------------------------

any of and all the Obligations now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.20 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Each Lender and
Issuing Bank agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York without giving effect to the principles of conflicts of
law thereof (other than Section 5-1401 of the New York General Obligations Law.

(b) The Borrower, the Administrative Agent and each Lender hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (or if such court lacks subject
matter jurisdiction, the Supreme Court of the State of New York sitting in the
Borough of Manhattan), and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such Federal (to the extent permitted by
law) or New York State court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

(c) The Borrower, the Administrative Agent and each Lender hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
in any court referred to in the first sentence of paragraph (b) of this Section.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

- 85 -



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.12. Confidentiality.

(a) Each of the Administrative Agent, the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
Governmental Authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to a written
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) on a
confidential basis to (1) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided for herein or
(2) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the

 

- 86 -



--------------------------------------------------------------------------------

Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower and other than information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 8.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

- 87 -



--------------------------------------------------------------------------------

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 8.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.

SECTION 8.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

SECTION 8.15. No Fiduciary Duty. The Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transactions contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto.

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or

 

- 88 -



--------------------------------------------------------------------------------

sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which it may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or its
Subsidiaries may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from the Borrower by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Borrower in connection with the
performance by such Credit Party of services for other companies, and no Credit
Party will furnish any such information to other companies. The Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to the
Borrower, confidential information obtained from other companies.

SECTION 8.16. Acknowledgement and Consent to Bail-In or EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 8.17. Amendment and Restatement. This Agreement amends, restates,
supersedes, and replaces in its entirety the Existing Credit Agreement. All
obligations of the Borrower under the Existing Credit Agreement shall continue
without interruption under this Agreement and all such obligations are hereby
ratified and confirmed in all respects. Nothing contained herein shall be
construed as a novation of the obligations outstanding under the

 

- 89 -



--------------------------------------------------------------------------------

Existing Credit Agreement, which shall remain in full force and effect, except
as modified hereby. Nothing express or implied in this Agreement shall be
construed as a release or discharge of the Borrower under the Existing Credit
Agreement.

[Remainder of the page intentionally left blank]

 

- 90 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NATIONAL FUEL GAS COMPANY By:  

/s/ D. P. Bauer

  Name:   D. P. Bauer   Title:   Treasurer and     Principal Financial Officer

Signature Page to

Fourth Amended and Restated Credit Agreement

(National Fuel Gas Company)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent, as Lender, as Swingline Lender and as an Issuing Bank By:
 

/s/ Jorge Diaz Granados

  Name:   Jorge Diaz Granados   Title:   Authorized Officer

Signature Page to

Fourth Amended and Restated Credit Agreement

(National Fuel Gas Company)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Lender and as an Issuing Bank

By:  

/s/ Thomas C. Strasenburgh

  Name: Thomas C. Strasenburgh   Title: Senior Vice President

Signature Page to

Fourth Amended and Restated Credit Agreement

(National Fuel Gas Company)



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender and as an Issuing Bank By:  

/s/ Gregory R. Duval

  Name: Gregory R. Duval   Title: Director

Signature Page to

Fourth Amended and Restated Credit Agreement

(National Fuel Gas Company)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender and as an Issuing Bank By:  

/s/ Jeffrey Cobb

  Name:   Jeffrey Cobb   Title:   Director

Signature Page to

Fourth Amended and Restated Credit Agreement

(National Fuel Gas Company)



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, as Lender By:  

/s/ Anju Abraham

  Name:   Anju Abraham   Title:   Authorized Signatory CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, as Lender By:  

/s/ Gordon R. Eadon

  Name:   Gordon R. Eadon   Title:   Authorized Signatory

Signature Page to

Fourth Amended and Restated Credit Agreement

(National Fuel Gas Company)



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Lender By:  

/s/ Thomas M. Pauly

  Name:   Thomas M. Pauly   Title:   Senior Vice President

Signature Page to

Fourth Amended and Restated Credit Agreement

(National Fuel Gas Company)



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Peter Leonard

  Name: Peter Leonard   Title: Senior Vice President

Signature Page to

Fourth Amended and Restated Credit Agreement

(National Fuel Gas Company)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as
Lender By:  

/s/ Mark Salierno

  Name:   Mark Salierno   Title:   Vice President

Signature Page to

Fourth Amended and Restated Credit Agreement

(National Fuel Gas Company)



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, as Lender By:  

/s/ Lincoln LaCour

  Name: Lincoln LaCour   Title: Vice President

Signature Page to

Fourth Amended and Restated Credit Agreement

(National Fuel Gas Company)



--------------------------------------------------------------------------------

M&T BANK CORPORATION, as Lender By:  

/s/ Susan Freed-Oestreicher

  Name: Susan Freed-Oestreicher   Title: Vice-President

Signature Page to

Fourth Amended and Restated Credit Agreement

(National Fuel Gas Company)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Nathan Walvoord

  Name:   Nathan Walvoord   Title:   Vice President

Signature Page to

Fourth Amended and Restated Credit Agreement

(National Fuel Gas Company)



--------------------------------------------------------------------------------

COMERICA BANK, as Lender By:  

/s/ Collin Butler

  Name: Collin Butler   Title: Portfolio Manager

Signature Page to

Fourth Amended and Restated Credit Agreement

(National Fuel Gas Company)



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Institution

   Multi-Year
Facility
Commitment  

JPMorgan Chase Bank, N.A.

   $ 85,000,000  

Bank of America, N.A.

   $ 85,000,000  

HSBC Bank USA, National Association

   $ 85,000,000  

Wells Fargo Bank, National Association

   $ 85,000,000  

Canadian Imperial Bank of Commerce, New York Branch

   $ 62,500,000  

Citizens Bank, N.A.

   $ 62,500,000  

KeyBank National Association

   $ 62,500,000  

U.S. Bank National Association

   $ 62,500,000  

Branch Banking & Trust Company

   $ 45,000,000  

M&T Bank Corporation

   $ 45,000,000  

PNC Bank, National Association

   $ 45,000,000  

Comerica Bank

   $ 25,000,000     

 

 

 

Total

   $ 750,000,000.00  

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 2.01B

LETTER OF CREDIT COMMITMENTS

 

LENDER

   COMMITMENT  

JPMorgan Chase Bank, N.A.

   $ 12,500,000  

Bank of America, N.A.

   $ 12,500,000  

HSBC Bank USA, National Association

   $ 12,500,000  

Wells Fargo Bank, National Association

   $ 12,500,000  

AGGREGATE LETTER OF CREDIT COMMITMENT

   $ 50,000,000  

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 4.01

REPAID INDEBTEDNESS

[Attached.]

 

S-4



--------------------------------------------------------------------------------

Schedule 4.01

All outstanding principal amount of the Loans (as defined in the Existing Credit
Agreement referred to below) under the Third Amended and Restated Credit
Agreement dated as of September 9, 2018 (the “Existing Credit Agreement”), among
the Borrower, JPMorgan Chase Bank, National Association, as Administrative
Agent, and the Lenders party thereto (as amended).



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                          
                                            2.    Assignee:   
                                                                                
        [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s):                                          
                                           

4.

  

Administrative Agent:

  

                                      , as the administrative agent under the
Credit Agreement

 

1 

Select as applicable.

 

A-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    The Fourth Amended and Restated Credit Agreement
dated as of October 25, 2018 among National Fuel Gas Company, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents parties thereto 6.    Assigned Interest:   

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of Commitment/
Loans Assigned      Percentage Assigned of
Commitment/Loans3      $        $          %      $        $          %      $  
     $          %  

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or its
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Commitment,” “Tranche B Commitment,” etc.)

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

         Title:

 

[Consented to and]4 Accepted: [NAME OF ADMINISTRATIVE AGENT], as Administrative
Agent

By  

 

  Title: [Consented to:]5 [NAME OF RELEVANT PARTY] By  

 

  Title:

 

4 

To be added if the consent of the Administrative Agent is required by the terms
of the Credit Agreement.

5 

To be added if the consent of the Borrower and/or other parties (e.g. Swingline
Lender, Issuing Bank) is required by the terms of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, (iv) any requirements under applicable law for the Assignee to
become a lender under the Credit Agreement or to charge interest at the rate set
forth therein from time to time or (v) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any Arranger or any other Lender and their
respective Related Parties, (v) if it is a Non-U.S. Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee and (vi) it is not and will not be (A) an employee benefit plan
subject to Title I of ERISA, (B) a plan or account subject to Section 4975 of
the Code; (C) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (D) a “governmental plan” within
the meaning of ERISA; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, any Arranger, the Assignor or any other
Lender and their respective Related Parties, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

 

A-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

ASSUMPTION AGREEMENT

Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of October 25, 2018 (as amended and in effect on the date hereof, the “Credit
Agreement”), among National Fuel Gas Company, the Lenders named therein and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders. Terms
defined in the Credit Agreement are used herein with the same meanings.

The Assuming Lender named below, effective as of the Commitment Increase Date
set forth below, hereby (i) agrees to become a Lender under the Credit
Agreement, (ii) assumes all the rights and obligations of a Lender under the
Credit Agreement, and (iii) confirms that its Multi-Year Facility Commitment as
of the Commitment Increase Date shall be in the amount and percentage set forth
below (the “Commitment Increase”). The Assuming Lender hereby acknowledges
receipt of a copy of the Credit Agreement. From and after the Commitment
Increase Date, the Assuming Lender shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Commitment
Increase, have the rights and obligations of a Lender thereunder.

This Assumption Agreement is being delivered to the Administrative Agent
together with (i) if the Assuming Lender is a Non-U.S. Lender, any documentation
required to be delivered by the Assuming Lender pursuant to Section 2.15(e) of
the Credit Agreement, duly completed and executed by the Assuming Lender, and
(ii) an Administrative Questionnaire in the form supplied by the Administrative
Agent, duly completed by the Assuming Lender.

This Assumption Agreement shall be governed by and construed in accordance with
the laws of the State of New York without giving effect to the principles of
conflicts of law thereof (other than Section 5-1401 of the New York General
Obligations Law).

Assumption Date:

Legal Name of Assuming Lender:

Assuming Lender’s Address for Notices:

Effective Date of Commitment Increase

(“Commitment Increase Date”):

 

Facility

   Principal Amount
of Commitment
Increase    Percentage of Commitment
(set forth, to at least 8 decimals,
the Commitment Increase as a
percentage of the aggregate
Commitments of all Lenders
under the Credit Agreement)  

Multi-Year Facility Commitment of Assuming Lender:

   $      %  

 

B-1



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:

 

[Name of Assuming Lender],

as Lender

By:  

 

  Name:   Title:

The undersigned hereby consent to the within assumption:

 

National Fuel Gas Company

      

JPMorgan Chase Bank, N.A.,

as Administrative Agent

By:

 

 

    

By:

 

 

Name:

      

Name:

Title:

      

Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF] U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of October 25, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among National Fuel Gas
Company, a New Jersey corporation (the “Borrower”), the Lenders party thereto,
and JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

        Name:         Title:

Date:                  , 20[    ]

 

C-1-1



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF] U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of October 25, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among National Fuel Gas
Company, a New Jersey corporation (the “Borrower”), the Lenders party thereto,
and JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8 BEN-E or IRS Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

        Name:         Title:

Date:                  , 20[    ]

 

C-2-1



--------------------------------------------------------------------------------

EXHIBIT C-3

[FORM OF] U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of October 25, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among National Fuel Gas
Company, a New Jersey corporation (the “Borrower”), the Lenders party thereto,
and JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

        Name:         Title:

Date:                  , 20[    ]

 

C-3-1



--------------------------------------------------------------------------------

EXHIBIT C-4

[FORM OF] U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of October 25, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among National Fuel Gas
Company, a New Jersey corporation (the “Borrower”), the Lenders party thereto,
and JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN-E or IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

        Name:         Title:

Date:                  , 20[    ]

 

C-4-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

[Attached.]

 

D-2



--------------------------------------------------------------------------------

NATIONAL FUEL GAS COMPANY

CREDIT AGREEMENT DATED DECEMBER 5, 2014

QUARTERLY COMPLIANCE CERTIFICATE

FOR THE FISCAL QUARTER ENDED JUNE 30, 2018

I, D. P. Bauer, hereby certify that I am a Financial Officer of National Fuel
Gas Company, have knowledge of the facts stated herein and am duly authorized to
execute and deliver this Quarterly Compliance Certificate. This Quarterly
Compliance Certificate is being furnished pursuant to certain Credit Agreement
dated as of December 5, 2014 (the “Credit Agreement”) among National Fuel Gas
Company (the “Borrower”), the Lenders named therein (the “Lenders”) and JPMorgan
Chase Bank as the administrative agent for the Lenders (the “Administrative
Agent”). Unless otherwise defined, capitalized terms used herein shall have the
same meanings for such terms as in the Credit Agreement, and all Section
references herein are references to sections of the Credit Agreement.

No default has occurred or is continuing under the Credit Agreement.

COMPLIANCE WITH FINANCIAL CONDITION AS OF JUNE 30, 2018

RATIO OF CONSOLIDATED INDEBTEDNESS TO CONSOLIDATED CAPITALIZATION

(Section 5.07 of Credit Agreement) ($ IN 000’S)

 

A. NUMERATOR

  

(i) Long-Term Debt, Net of Unamortized Discount and Debt Issuance Costs

   $ 1,835,582  

(ii)  Notes Payable to Banks and Commercial Paper

     0  

(iii)  Current Portion of Long-Term Debt

     250,000     

 

 

 

TOTAL

   $ 2,085,582     

 

 

 

B. DENOMINATOR

  

(i) Long-Term Debt, Net of Unamortized Discount and Debt Issuance Costs

   $ 1,835,582  

(ii)  Notes Payable to Banks and Commercial Paper

     0  

(iii)  Current Portion of Long-Term Debt

     250,000  

(iv) Total Comprehensive Shareholders’ Equity

     1,927,381     

 

 

 

TOTAL

   $ 4,012,963     

 

 

  RATIO OF CONSOLIDATED INDEBTEDNESS TO CONSOLIDATED CAPITALIZATION (A/B)     
.5197     

 

 

 

WITNESS my hand on this 8th day of August, 2018.

 

NATIONAL FUEL GAS COMPANY By:  

/s/ D. P. Bauer

  D. P. Bauer   Treasurer